AO 245B (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)
~="""';;;,;,;.~"'--'~=-"';.;;;,;~..;;;;;;;;;;.;;.;=..;;,;;;;;;~;._=.,~-~--~-~~-~~-~-~--...;;.""'-~
                                                                                                                                         Page I of l
                                                                                                                                                       r;
                                                                                                                                                       /
                                                                                                                                                            11.
                                                                                                                                                            ti
                                                                                                                                                            !i


                                             UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November 1, 1987)


                 Jorge Alberto Avila-Hernandez                                   Case Number: 3:19-mj-22093

                                                                                 Paul W. Blake
                                                                                 Defendant's Attorn y


REGISTRATION NO. 8532 5298
                                                                                                              FILED                             .




THE DEFENDANT:                                                                                                  MAY 2 4 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                            SO yl.IMiK Ufl DISTRICT COURT
 D was found guilty to count( s)                                                l.JfHi'i!1'1N 01STR!Cf r;,; i'"
   after a plea of not guilty.                                              '"'                                 D~~UTY

   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                              Nature of Offense                                                     Count Number(s)
8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                           I

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         /
                                    B, TIME SERVED                         D                                          days

 IZI Assessment: $10 WAIVED IZl Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all docu_ment~ in
 t~e defendant's possession at the time of arrest upon their deportation c,i~repio'(al.( 1 A(IVC 2 _ Sn nc 11 e z
  0  _Co\l!:t.r~oJJ,11)1ends] defendant be deported/removed with relative, I ~ 1 1f    ·Y
                                                                                            1
                                                                                                     charged in case
  I '1 IVI J rf j 0 '!'-'

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, May 24, 2019
                                                                               Date of Imposition of Sentence

                       r•":''/ -~~·-_-:;:?

Received            '"'."(/~                                                   :M.icliae{]. Seng
               DUSM '··-···
                                                                               HONORABLE MICHAEL J. SENG
                                                                               UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                         3:19-mj-22093
